EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Elchert on 3/3/2022.
The application has been amended as follows: 
Original Claim 1: Lines 4, 6 and 11
In line 4, Replace “adding” with --adding, by the computer,--
In line 6, Replace “estimating” with --estimating, by the computer,--
In line 11, Replace “updating” with --updating, by the computer,--

Original Claim 10: Lines 5, 7 and 12
In line 5, Replace “adding” with --adding, by the computer,--
In line 7, Replace “estimating” with --estimating, by the computer,--
In line 12, Replace “updating” with --updating, by the computer,--

Allowable Subject Matter
Claims 1, 2 and 4-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
March 3, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116